Case: 1:18-cv-02660 Document #: 48 Filed: 10/30/18 Page 1 of 2 PageID #:949



                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

  Mr. Joshua Metnick, individually and          )
  derivatively on behalf of Topcoin,            )
  LLC,                                          )
                                                ) Case No. 18-cv-2660
                Plaintiff,                      )
                                                )
  v.                                            ) (Formerly Case No. 18 L 001857 in the
                                                ) Circuit Court of Cook County, Illinois)
  Mr. Michael Blend, Mr. Joshua                 )
  Jones, Mr. George Minardos, FGL               )
  Labs, LLC, Topcoin, LLC, and                  )
  Plan Bee, LLC,                                )
                                                )
                Defendants.                     )

                             STIPULATION FOR DISMISSAL

  Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff,

  Joshua Metnick, individually and derivatively on behalf of Topcoin, LLC,

  and Defendants, Michael Blend, Joshua Jones, George Minardos, FGL

  Labs, LLC, Topcoin, LLC, and Plan Bee, LLC, through their respective

  attorneys, hereby jointly stipulate to the dismissal of this action, without

  prejudice, in accordance with the parties’ Settlement Agreement, with

  leave to reinstate the case until November 27, 2018. If no motion to

  reinstate the case has been filed by November 27, 2018, the dismissal

  shall automatically convert to a dismissal with prejudice on November

  28, 2018. Other than as provided in the Settlement Agreement, the

  parties will each bear their own respective costs and attorneys’ fees.




                                       1 of 2
Case: 1:18-cv-02660 Document #: 48 Filed: 10/30/18 Page 2 of 2 PageID #:950



  /s/Michael Haeberle                     /s/Craig Derrig (with permission)
  Thomas E. Patterson (3128587)           Craig Derrig
  Michael D. Haeberle (6309164)           Keith Ybanez
  Patterson Law Firm, LLC                 Wood Smith Henning & Berman LLP
  200 W. Monroe, Suite 2025               222 South Riverside Plaza
  Chicago, IL 60606                       Chicago, IL 60606
  Tel.: (312) 223-1699                    cderrig@wshblaw.com
  Fax: (312) 223-8549                     kybanez@wshblaw.com
  tpatterson@pattersonlawfirm.com
  mhaeberle@pattersonlawfirm.com          Attorneys for Defendants Michael
                                          Blend, Joshua Jones, George
  Attorneys for Plaintiff Joshua          Minardos, FGL Labs, LLC, and Plan
  Metnick                                 Bee, LLC

  /s/Sanjay Shivpuri (with
  permission)
  Sanjay Shivpuri
  Chuhak & Tecson, P.C.
  30 South Wacker Drive, Ste 2600
  Chicago, IL 60606
  sshivpuri@chuhak.com

  Attorneys for Defendant Topcoin,
  LLC




                                      2 of 2
